SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): October 6, 2010 Ford Credit Floorplan Master Owner Trust A (Issuer of the notes) Ford Motor Credit Company LLC (Exact name of Sponsor as specified in its charter) Ford Credit Floorplan Corporation Ford Credit Floorplan LLC (Exact names of registrants as specified in their respective charters) Delaware Delaware (State or Other Jurisdiction of Incorporation) (State or Other Jurisdiction of Incorporation) 333-148505
